Detailed Action
This office action for US application number 15/889,587 evaluates the claims as filed on August 4, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 1, the specification appears to lack proper antecedent basis for the portion of said elongated body…. which “is not removed by said cut-out”. This is a negative limitation, i.e. the claim is requiring that the portion is not removed by said cut-out. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the portion of said elongated body not being removed by said cut-out. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the portion of said elongated body being removed by said cut-out, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the specification fails to provide proper antecedent basis for the portion of said elongated body…. which “is not removed by said cut-out”.
As to claim 1, the specification appears to lack proper antecedent basis for the implant can move longitudinally “but not laterally”. This is a negative limitation, i.e. the claim is requiring that the implant can not move laterally. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the implant not moving laterally. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the implant moving laterally, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the specification fails to provide proper antecedent basis for the implant can move longitudinally “but not laterally”
As to claim 1, the specification appears to lack proper antecedent basis for a first planar surface in lines 80-81 and a second planar surface in lines 85-86. That is, such was not originally claimed and is not described in the specification. Instead, paragraph 82 discloses that “the leading end of directional cannula 52 disposed flush with the sacrum”. Examiner agrees that Figs. 7A-7E show that these are generally planar but notes that patient bones are not planar. Accordingly, the specification fails to provide proper antecedent basis for a first planar surface in lines 80-81 and a second planar surface in lines 85-86. Examiner suggests amending as “a first generally planar surface” in lines 80-81 and “a second generally planar surface” in lines 85-86.
As to claim 1, the specification appears to lack proper antecedent basis for “said first planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 82-83 and “said second planar surface being configured to seat securely against the ilium without penetrating the ilium” of lines 87-88. Paragraph 82 “proper seating can also be confirmed with a lateral X-ray view that shows the leading end of directional cannula 52 disposed flush with the sacrum” but is silent as to the presence of a planar surface or secure seating for a planar surface. Figs. 12E and 12F show that the intermediate surface is offset from the ilium 72a and is not flush or seated against the ilium. Further, paragraph 76 discloses that “Barb 52f engages the sacrum to prevent slippage when prongs 52d and 52e enter into sacroiliac joint 10” and paragraph 78 discloses that “Barb 52f engages the sacrum to hold directional cannula 52 in position as aforesaid”, where barb 52f is shown in Figs. 7B-7E, but is silent as the if that engagement does or does not penetrate the sacrum. It appears that if the generally planar surface is flush against a bone surface as disclosed in paragraph 82 and barb 52f extends therefrom towards the bone surface as shown in Figs. 7B-7E, then the barb would penetrate the bone surface. Accordingly, the specification fails to provide proper antecedent basis for “said first planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 82-83 and “said second planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 87-88.
As to claim 1, the specification appears to lack proper antecedent basis for seating securely against the sacrum “without penetrating the sacrum” in lines 83 and 88. This is a negative limitation, i.e. the claim is requiring that the a generally planar surface is configured to seat securely against the sacrum without penetrating the sacrum. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the planar surface configured to seat securely against the sacrum without penetrating the sacrum. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the planar surface is configured to … penetrate the sacrum, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the specification fails to provide proper antecedent basis for seating securely against the sacrum “without penetrating the sacrum” in lines 83 and 88.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  said intermediate surface comprises a second generally planar surface defined by a plane transverse to said central longitudinal axis, said second planar surface being configured to seat securely against the ilium without penetrating the ilium of claim 1 lines 85-88 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the portion of said elongated body…. which “is not removed by said cut-out” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the portion is not removed by said cut-out. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the portion of said elongated body not being removed by said cut-out. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the portion of said elongated body being removed by said cut-out, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the implant can move longitudinally “but not laterally” constitutes new matter.
As to claim 1, the implant can move longitudinally “but not laterally” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the implant can not move laterally. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the implant not moving laterally. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the implant moving laterally, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the portion of said elongated body…. which “is not removed by said cut-out” constitutes new matter.
As to claim 1, a first planar surface in lines 80-81 and a second planar surface in lines 85-86 appear to be new matter. That is, such was not originally claimed and is not described in the specification. Instead, paragraph 82 discloses that “the leading end of directional cannula 52 disposed flush with the sacrum”. Examiner agrees that Figs. 7A-7E show that these are generally planar but notes that patient bones are not planar. Accordingly, a first planar surface in lines 80-81 and a second planar surface in lines 85-86 constitute new matter. Examiner suggests amending as “a first generally planar surface” in lines 80-81 and “a second generally planar surface” in lines 85-86.
As to claim 1, “said first planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 82-83 and “said second planar surface being configured to seat securely against the ilium without penetrating the ilium” of lines 87-88 appear to be new matter. Paragraph 82 “proper seating can also be confirmed with a lateral X-ray view that shows the leading end of directional cannula 52 disposed flush with the sacrum” but is silent as to the presence of a planar surface or secure seating for a planar surface. Figs. 12E and 12F show that the intermediate surface is offset from the ilium 72a and is not flush or seated against the ilium. Further, paragraph 76 discloses that “Barb 52f engages the sacrum to prevent slippage when prongs 52d and 52e enter into sacroiliac joint 10” and paragraph 78 discloses that “Barb 52f engages the sacrum to hold directional cannula 52 in position as aforesaid”, where barb 52f is shown in Figs. 7B-7E, but is silent as the if that engagement does or does not penetrate the sacrum. It appears that if the generally planar surface is flush against a bone surface as disclosed in paragraph 82 and barb 52f extends therefrom towards the bone surface as shown in Figs. 7B-7E, then the barb would penetrate the bone surface. Accordingly, “said first planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 82-83 and “said second planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 87-88 constitute new matter.
As to claim 1, seating securely against the sacrum “without penetrating the sacrum” in lines 83 and 88 appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the a generally planar surface is configured to seat securely against the sacrum without penetrating the sacrum. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the planar surface configured to seat securely against the sacrum without penetrating the sacrum. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the planar surface is configured to … penetrate the sacrum, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, seating securely against the sacrum “without penetrating the sacrum” in lines 83 and 88 constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the sacroiliac joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for delivering an implant to [[the]]a sacroiliac joint located between a sacrum and”.
Claim(s) 1 recites/recite the limitation "the portion of said elongated body" in lines 69-70.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said implant is supported by [[the]]a portion of said elongated body”.
Claim(s) 1 is/are unclear with regards to the lengthy limitation including negative limitations and usage of the word ‘which’ that do not appear to modify the immediately preceding noun as detailed above in lines 69-74 and support in the disclosure. Examiner is interpreting this as referring to, and suggests amending as, “said implant is supported by [[the]]a portion of said elongated body adjacent said cut-out, said portion said intermediate surface, said portion comprised of remaining by said cut-out such that the implant is substantially restricted to longitudinal movement 
Claim(s) 1 is/are unclear with regards to “said first planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 82-83 and “said second planar surface being configured to seat securely against the sacrum without penetrating the sacrum” of lines 87-88 and how planar surfaces can be securely seated on a non-planar (bone) surface. Examiner is interpreting this as referring to, and suggests amending as, “a first generally planar surface” in lines 80-81 and “a second generally planar surface” in lines 85-86.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775